UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CRIMINAL ACTION

VERSUS

WEST CLARK NO.: 18-CR-00140-BAJ-EWD
ORDER

Before the Court is Defendant’s Motion to Suppress (Doc. 18). The United
States opposes Defendant's Motion. (Doc. 14). The Court held an evidentiary hearing
on this matter. (Doc. 19). For the reasons set forth below, Defendant's Motion is
DENIED.

1, FACTUAL BACKGROUND

This matter arises out of allegations that Agent Scott Courrege of the Baton
Rouge field office of the Drug Enforcement Agency made affirmative
misrepresentations to a judge to obtain a search warrant. (Doc. 18-1 at p. 3). The
search of the subject premises eventually led to the discovery of drugs and a firearm,
and ultimately to Defendant's arrest for being a felon in possession of a firearm. (Doc.
13-1 at p. 3).

Agent Courrege was contacted by Lieutenant Eric Jones of the East Baton
Rouge Sheriffs Office who indicated that a confidential informant (“CI”) was willing
to purchase six grams of heroin from the Defendant. (Doc. 14 at p. 1). Prior to the

purchase of the drugs, the CI was searched for money or contraband, and outfitted
with an audio and video recording device. (Id. at p. 2). The Cl was given $600.00 in
cash and directed to purchase heroin from Defendant. (Id.). Thereafter, the CI entered
an apartment located at 11555 Southfork Drive, Building 3, Apartment 1020, and
after approximately four minutes, exited the apartment and drove to a prearranged
meeting location, whereupon he gave officers Nicholas Dittlinger and Paul
Marionneux the recording devices and a clear plastic bag containing a substance that
was later determined to be heroin. (Id.). The CI was under surveillance for the
entirety of the operation, other than the four minutes he was inside the apartment.
(Id.).

A search warrant was applied for and granted. (Doc. 18-1 at p. 2). In the
affidavit attached to the search warrant Agent Courrage attested that he "later
reviewed the video and audio surveillance device that [the CI] was equipped with at
the time of the buy” and that “[i]t is clear that Clark weighed, packaged, and sold the
heroin to [the CI] in the apartment.” (Id.).

The Court held an evidentiary hearing in this matter. (Doc. 19). At the
hearing, Agent Courrage testified that he could not see Defendant’s face from the
video, and that he could not identify the Defendant by the video alone. Agent
Courrage testified that while conducting surveillance, he noticed heavy foot traffic in
and out of the apartment, which based on his experience as a law enforcement officer,

was consistent with illegal drug activity.}

 

! Agent Courrage also testified that upon receiving the warrant, the Sheriff's Office waited three days
before executing the search warrant but that the building was under surveillance in the intervening
days, during which he observed activity that was consistent with the buying and selling of illegal
drugs.
Agent Courrage further testified that the Cl was shown a photo of Defendant,
recognized Defendant, and told the investigators that Defendant was the one who
sold him the heroin. Agent Courrage also testified that although the identity of the
person packaging and selling the heroin was not clear, he was able to reasonably
identify Defendant by his vehicle, Defendant’s voice, and the Cl’s statements.

Defendant argues that based on the quality of the video and audio recordings,
it is impossible to identify who was in the video, and that is was an intentional
misstatement to claim that it was "clear" that Defendant was the one who sold the
heroin. Defendant further argues that ifthe alleged misstatement is excised from the
affidavit, the remaining claims are insufficient to support the issuance of a warrant.
II LEGAL STANDARD

To successfully challenge a warrant on the grounds of its underlying affidavit,
a defendant must make a "substantial preliminary showing that a false statement
knowingly and intentionally, or with reckless disregard for the truth, was included
by the affiant in the warrant affidavit." Franks v. Delaware, 488 U.S. 154, 155-56
(1978). Defendant bears the burden to make this showing. United States v. Cavazos,
288 F.3d 706, 710 (5th Cir. 2002). Defendant must show “by a preponderance of the
evidence that the misrepresentation was made intentionally or with reckless
disregard for the truth.” United States v. Gallegos, 239 F.App'x 890, 895 (5th Cir.
2007). The search warrant must be voided if a defendant establishes the false
statement by the preponderance of the evidence, and that without the false statement

the affidavit is insufficient to establish probable cause. Id. at 156.
Ill. DISCUSSION

The only statement Defendant claims was false was Agent Courrage’s statement
asserting that it was "clear" that Defendant was the person who sold and packaged
the heroin. However, Defendant ignores the context in which the statements in the
affidavit were made. The paragraph containing the challenged statement contains
four sentences:

1. “[The Cl] relinquished an amount of heroin to Agents.”

2. “[The Cl] stated that the heroin was sold to him/her by CLARK
inside of the apartment.”

3. “Agent Courrege later reviewed the video and audio surveillance
device that [the CI] was equipped with at the time of the buy.”

A. “Itis clear that CLARK weighed, packaged and sold the heroin to the
[the CI] in the apartment.”

It appears to the Court that the third sentence in the paragraph was merely inartfully
drafted. In the context of the preceding sentence in the affidavit, along with the fact
that the CI identified Defendant in an unmarked photograph, the Court finds that
the phrase "it is clear" in the affidavit should reasonably be taken to refer to
Defendant's involvement in the illicit activity as being obvious, given the totality of
the circumstances. In the absence of any other evidence, Defendant has not
established by a preponderance of the evidence that Courrage made a false
statement, knowingly and intentionally, or with reckless disregard for the truth.
Furthermore, even if the Court finds that the challenged statement was false

and orders it stricken from the affidavit, the Court finds that other information in the
supporting affidavit provided sufficient probable cause to justify the issuance of the
search warrant.
IV. CONCLUSION

Accordingly,

IT IS ORDERED that Defendant’s Motion to Suppress (Doc. 13) is DENIED.

Baton Rouge, Louisiana, this “day of July, 2019.

O.aSt—

JUDGE BRIAN A. JAGKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
